Case 8-19-08021-ast   Doc 28-5   Filed 05/22/19   Entered 05/22/19 16:30:59




              EXHIBIT C
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
 Case8-19-08021-ast
Case  8-18-75904-ast Doc
                      Doc28-5
                          23 Filed
                              Filed12/24/18
                                    05/22/19 Entered
                                              Entered12/24/18
                                                      05/22/1912:30:29
                                                               16:30:59
